Title: To James Madison from Ebenezer Stevens, 28 May 1802
From: Stevens, Ebenezer
To: Madison, James


Sir.New York 28th. May 1802
I am favor’d with your respects of 24 Inst. respecting the proposition made by Mr. Kingston, of referring the business of Demurrage for the Ship Peace & Plenty, to Arbitrators of persons residing in Philadelphia.
I think that it would be more proper, to have the business adjusted in this place, and that the public Interest, would be more benefited thereby, as I am knowing to the Circumstances, more than indifferent persons can be.
Should you coincide with me in opinion, I must request you will authorise me to settle the business. I will then make a settlement wth. him, on the best terms in my power.
Permit me to observe that the American Consul at Tunis deliverd to Capt Laughton of the Ship Grand Turk, a Cable, for the ship’s use which belong’d to the United States, & I think that the Owners of the Ship, ought to account for it at the value of the same at the port of Tunis. As Mr. Stuart will shortly bring in a Claim, again⟨st⟩ the United states, on acct. of detention of the Shi⟨p,⟩ I take the liberty of requesting your advice, wheth⟨er⟩ I must charge him for the aforesaid Cable. I have the Honor to be Sir with great respect Your Obdt Servt.
Ebenr Stevens.
 

   
   RC (DNA: RG 59, ML).



   
   Daniel Brent had written to Stevens on 24 May that “the Secretary of State before he left this place a few days past, directed me to write to you on the subject of a proposition which Mr. Kingston had made to him, to refer the question of demurrage for the detention of the Peace and Plenty to the Arbitration of persons living in Philadelphia, to be there settled.… His object is to learn of you, whether the public interest would be hazarded, in your opinion, by acceding to Mr. Kingstons’ proposition.” Brent added that JM “does not know, or recollect, the state of another claim on the Government for demurrage—that of the owners of the Grand Turk—whether arbitrators have been appointed, to settle the questions involved in the case, or not. He requests you therefore to favor him with any observations that you may think will be useful” (Brent to Stevens, 24 May 1802 [DNA: RG 59, DL, vol. 14]). Brent also wrote to Stephen Kingston at JM’s request, informing him that “the Secretary’s determination on your proposition will probably conform with General Steven’s answer, and that it will be made directly after this is received” (Brent to Kingston, 24 May 1802 [ibid.]).



   
   For the claim of James Stewart & Co. for demurrage for the ship Grand Turk, see JM to Stevens, 18 Feb. 1802, and W. F. Gordon to JM, 27 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:475 and n. 3, 495–96).


